By the court.

The law seems to be perfectly settled, that one surety is entitled to the benefit of any security which another,'who is his co-surety, has. 1 Johns. S. C. Rep. 409; 10 ditto, 524 ; 11 ditto, 22—23 ; 10 ditto, 409 ; 4 ditto, C. Rep. 123 ; 4 N. H. Rep. 488 ; 4 Vesey, 824 ; 1 Johns. Cases, 137 ; 17 Johns. 384 ; 7 ditto, 336 ; 8 Pick. 122 ; 5 ditto, 307 ; 17 Mass. Rep. 464 ; 2 Binney, 382.
This being the case, it is clear that Emery had an interest in the event of the suit inclining him in favor of the plaintiff, who called him. He was, therefore, improperly admitted to testify for the plaintiff, and there must be

A new trial granted.